Case 1:16-cr-00640-BMC Document 529 Filed 02/06/19 Page 1 of 2 PageID #: 7413

                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
ALC/DCP/PTH                                         271 Cadman Plaza East
F. #2016R00505                                      Brooklyn, New York 11201


                                                    February 6, 2019
BY ECF

The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:     United States v. Mark Nordlicht et al.
                      Criminal Docket No. 16-640 (BMC)

Dear Judge Cogan:

                The government writes respectfully to request one modification to the Court’s
scheduling order entered earlier today on the government’s pending motions regarding Federal
Rule of Criminal Procedure 17(c) (“Rule 17(c)”). The government respectfully requests that the
Court order the defendants to respond to the government’s motion to quash the defendants Rule
17(c) subpoenas by February 8, 2019, rather than February 13, 2019. The limited set of Rule
17(c) subpoenas of which the government has received copies to date all directed the recipients
to respond by February 11, 2019 or possibly be held in contempt. Accordingly, to avoid the
unfair and unduly burdensome result that the subpoena recipients be forced to respond to these
subpoenas, which the government maintains are improper, before the Court has ruled on the
government’s motion to quash, the government respectfully submits that the defendants should
file their response by no later than February 8, 2019—three days before the subpoenas’ return
date. In the alternative, the government respectfully requests that the Court order the
Case 1:16-cr-00640-BMC Document 529 Filed 02/06/19 Page 2 of 2 PageID #: 7414



defendants to notify each subpoena recipient that the return date of the subpoenas has been
extended to a date following the Court’s decision on the government’s motion to quash.


                                                    Respectfully submitted,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney

                                             By:     /s/
                                                    Alicyn L. Cooley
                                                    David C. Pitluck
                                                    Patrick T. Hein
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6389/6108/6284

cc:    Clerk of the Court (BMC) (by ECF)
       Defense counsel (by ECF)




                                                2
